 



Exhibit 10.57
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Employment
Agreement”) is made and entered into as of the 31st day of January, 2007 (the
“Commencement Date”), by and between AMERICAN ECOLOGY CORPORATION, a Delaware
corporation (the “Company”), and STEPHEN ANTHONY ROMANO, an individual
(“Employee”). The Company and Employee are sometimes collectively referred to
herein as the “Parties,” and individually, as a “Party.”
WHEREAS, the Company has heretofore employed Employee pursuant to the terms and
conditions of an Executive Employment Agreement, dated February 11, 2003 (the
“Prior Agreement”); and
WHEREAS, the Company and Employee desire to amend and restate the Prior
Agreement, on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises, the mutual promises, covenants
and conditions herein contained and for other good and valuable considerations,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound hereby, agree as follows:
EMPLOYMENT. The Company hereby employs Employee, and Employee hereby accepts
employment with the Company, all upon the terms and subject to the conditions
set forth in this Employment Agreement.
TERM OF EMPLOYMENT. The term of employment of Employee by the Company pursuant
to this Employment Agreement shall be for the period (the “Employment Period”)
commencing on the Commencement Date set forth above and ending December 31,
2009, or such earlier date that Employee’s employment is terminated in
accordance with the provisions of this Employment Agreement; provided, however,
that the Employment Period shall automatically renew for additional one (1) year
periods if neither the Company nor Employee has notified the other in writing of
its or his intention not to renew this Employment Agreement on or before ninety
(90) days prior to the expiration of the Employment Period (including any
renewal(s) thereof).
CAPACITY AND DUTIES. Employee is and shall be employed in the capacity of
President and Chief Executive Officer of the Company and its subsidiaries and
shall have such other duties, responsibilities and authorities as may be
assigned to him by the Board of Directors of the Company (the “Board”) not
materially inconsistent with Employee’s positions with the Company. Except as
otherwise herein provided, Employee shall devote his entire business time, best
efforts and attention to promote and advance the business of the Company and its
subsidiaries and to perform diligently and faithfully all the duties,
responsibilities and obligations of Employee to be performed by him under this
Employment Agreement. Employee’s duties shall include all of those duties being
performed by Employee as of the date hereof. Employee shall report directly to
the Board.
PLACE OF EMPLOYMENT. Employee’s principal place of work shall be the main
corporate office of the Company, currently located in Boise, Idaho; provided,
however, that the location of the Company and any of its offices may be moved
from time to time in the discretion of the Board.
NO OTHER EMPLOYMENT. During the Employment Period, Employee shall not be
employed in any other business activity, whether or not such activity is pursued
for gain, profit or other pecuniary advantage; provided, however, that this
restriction shall not be construed as preventing Employee from (i) participating
in charitable, civic, educational, professional, community or industry affairs;
and (ii) investing his personal assets in a business which does not compete with
the Company or its subsidiaries or with any other company or entity affiliated
with the Company, where the form or manner of such investment will not require
services on the part of Employee in the operation of the affairs of the business
in which such investment is made and in which his participation is solely that
of a passive investor or advisor, so long as the activities in clauses (i) and
(ii), above, do not materially interfere with the performance of Employee’s
duties hereunder or create a potential business conflict or the appearance
thereof.
COMPENSATION. During the Employment Period, subject to all the terms and
conditions of this Employment Agreement and as compensation for all services to
be rendered by Employee under this Employment Agreement, the Company shall pay
to or provide Employee with the following:

 

 



--------------------------------------------------------------------------------



 



1.  
BASE SALARY. The Company shall pay to employee an annual base salary (“Base
Salary”) at the rate paid at the time this Employment Agreement is executed, or
as adjusted in the future by the Company, but in no case shall the annual Base
Salary be less than $275,000. Such Base Salary shall be payable in accordance
with the regular payroll practices and procedures of the Company.
  2.  
BONUS. Employee shall be eligible to participate in any cash bonus plans of the
Company which are in effect from time to time, including (i) the cash bonus
opportunity granted to Employee under the Company’s Long-Term Incentive
Compensation Program, and (ii) the annual cash bonus opportunity granted to
Employee under the Company’s Management Incentive Program, in each case on a
basis no less favorable than as applicable to other senior executives of the
Company. Anything to the contrary in this Agreement notwithstanding, the Company
reserves the right to modify or eliminate any or all of its cash bonus plans at
any time.
  3.  
VACATION AND OTHER BENEFITS. Employee shall be entitled to vacation, and shall
have the right, on the same basis as other members of senior management of the
Company, to participate in any and all employee benefit plans and programs of
the Company, including medical plans, insurance plans and other benefit plans
and programs as shall be, from time to time, in effect for executive employees
and management personnel of the Company. Such participation shall be subject to
the terms of the applicable plan documents, generally applicable Company
policies and the discretion of the Board of Directors or any administrative or
other committee provided for in, or contemplated by, each such plan or program.
Anything to the contrary in this Agreement notwithstanding, the Company reserves
the right to modify or terminate such benefit plans and programs at any time.
  4.  
OTHER. The Company may provide Employee with other or additional benefits not
specifically described herein. In such event, these other or additional benefits
be specified in writing and attached hereto in an attachment entitled, “Exhibit:
Other Benefits”.
  5.  
STOCK OPTION GRANTS. During the Employment Period, Employee shall be eligible to
participate in any equity-based incentive compensation plan or program adopted
by the Company, on a basis no less favorable than other senior executives of the
Company.

EXPENSES. The Company shall reimburse Employee for all reasonable, ordinary and
necessary expenses including, but not limited to, automobile and other business
travel and customer entertainment expenses, incurred by him in connection with
his employment in accordance with the Company’s expense reimbursement policy;
provided, however, Employee shall render to the Company a complete and accurate
accounting of all such expenses in accordance with the substantiation
requirements of the Internal Revenue Code, as amended (the “Code”), as a
condition precedent to such reimbursement.
ADHERENCE TO STANDARDS. Employee shall comply with the written policies,
standards, rules and regulations of the Company from time to time established
for all executive officers of the Company consistent with Employee’s position
and level of authority.
REVIEW OF PERFORMANCE. The Board shall periodically review and evaluate with
Employee his performance under this Employment Agreement.
PAYMENT UPON CHANGE OF CONTROL. Upon a Change of Control of the Company,
Employee shall receive a payment equal to two (2) times his then current Base
Salary (the “Change of Control Payment”). Such Change of Control Payment shall
be paid in a single lump-sum payment, within forty-five (45) days following the
date of the Change of Control.
TERMINATION OF EMPLOYMENT. Employee’s employment and this Employment Agreement
may be terminated as follows (with the date of termination of Employee’s
employment hereunder being referred to hereinafter as the “Termination Date”):

  1.  
By either Party by delivering notice of non-renewal as set forth in the Section
entitled “TERM OF EMPLOYMENT”, above;
    2.  
Upon no less than thirty (30) days’ written notice from the Company to Employee
at any time without Cause (as hereinafter defined) and other than due to
Employee’s death or Disability;

 

 



--------------------------------------------------------------------------------



 



  3.  
By the Company for Cause immediately upon written notice stating the basis for
such termination;
    4.  
Due to the death or Disability (as hereinafter defined) of Employee;
    5.  
By Employee at any time with or without Good Reason (as hereinafter defined)
upon thirty (30) days’ written notice from Employee to the Company (or such
shorter period to which the Company may agree); or
    6.  
Upon the mutual agreement of the Company and Employee.

In the event of termination of Employee’s employment with the Company for any
reason, or if Employee is required by the Board, Employee agrees to resign, and
shall automatically be deemed to have resigned, from any offices (including any
directorship) Employee holds with the Company effective as of the Termination
Date or, if applicable, effective as of a date selected by the Board.
TERMINATION BY THE COMPANY FOR CAUSE OR BY EMPLOYEE WITHOUT GOOD REASON. If
Employee’s employment and this Employment Agreement are terminated by the
Company for Cause (as hereinafter defined) or by Employee without Good Reason,
the Company shall pay Employee the Accrued Obligations (as hereinafter defined);
provided, however, that in the event of a termination of employment pursuant to
this Section, Employee shall immediately and automatically forfeit all vested
and unvested stock options and all unvested shares of restricted stock.
TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY EMPLOYEE FOR GOOD REASON. If
Employee’s employment and this Employment Agreement are terminated by the
Company without Cause or if Employee terminates his employment and this
Employment Agreement for Good Reason, the Company shall pay Employee the Accrued
Obligations. In addition, Employee shall be entitled to receive the following:
(i) continued vesting of stock options for a period of twelve (12) months
following the Termination Date (such vested options to remain exercisable for
the shorter of one (1) year or the balance of the then-remaining term of this
Employment Agreement); (ii) continued vesting of restricted stock grants for a
period of twelve (12) months following the Termination Date; and (iii) continued
medical, hospitalization, life insurance and disability benefits to which he was
entitled at the Termination Date (or the after-tax cost thereof) for a period of
twenty-four (24) months following the Termination Date (or until Employee
receives similar or comparable coverage from a new employer). All such
additional payments, vesting and benefits under this Section shall be
conditional on Employee’s continued compliance with the Sections entitled
“CONFIDENTIALITY”, “WORK PRODUCT ASSIGNMENT” and “COVENANT NOT TO COMPETE”.
TERMINATION DUE TO DEATH. If Employee’s employment and this Employment Agreement
are terminated due to Employee’s death, the Company shall pay the estate of
Employee the Accrued Obligations. In addition, (i) all stock options held by
Employee at the time of death shall become 100% vested, and shall remain
exercisable for a period which is the shorter of one (1) year or the balance of
the then-remaining term of this Employment Agreement; and (ii) all restricted
stock grants held by Employee at the time of death shall become 100% vested.
TERMINATION DUE TO DISABILITY. If Employee’s employment and this Employment
Agreement are terminated due to his Disability, Employee will be eligible to
participate in the Company’s Long-Term Disability Plan, on a basis no less
favorable to Employee than other senior executives of the Company. In addition,
(i) all stock options held by Employee at the Termination Date shall become 100%
vested, and shall remain exercisable for a period which is the shorter of
(1) year or the balance of the then-remaining term of this Employment Agreement;
and (ii) all restricted stock grants held by Employee at the Termination Date
shall become 100% vested.
TERMINATION WITHIN 12 MONTHS FOLLOWING A CHANGE OF CONTROL. If Employee’s
employment and this Employment Agreement are terminated by the Company (or its
successor) without Cause or by Employee for Good Reason within twelve
(12) months following a Change of Control, the Company shall pay Employee the
Accrued Obligations. In addition, Employee shall be entitled to receive the
following: (i) a pro rata portion of the cash bonus payable to Employee under
the Management Incentive Program earned during the year in which the Change of
Control occurred, if any; and (ii) continued medical, hospitalization, life
insurance and disability benefits to which he was entitled at the Termination
Date (or the after-tax cost thereof) for a period of twelve (12) months
following the Termination Date (or until Employee receives similar or comparable
coverage from a new employer). In addition, (i) all stock options held by
Employee at the Termination Date shall become 100% vested, and shall remain
exercisable for a period which is the shorter of (1) year or the balance of the
then-remaining term of this Employment Agreement; and (ii) all restricted stock
grants held by Employee at the Termination Date shall become 100% vested.

 

 



--------------------------------------------------------------------------------



 



RETIREMENT. If Employee’s employment and this Employment Agreement are
terminated by virtue of Employee’s Retirement, the Company shall pay Employee
the Accrued Obligations. In addition, (i) all stock options held by Employee at
the date of Retirement shall become 100% vested, and shall remain exercisable
for the balance of the then-remaining term of this Employment Agreement; and
(ii) all restricted stock grants held by Employee at the date of Retirement
shall become 100% vested.
COMPLIANCE WITH SECTION 409A. In the event that (i) one or more payments of
compensation or benefits received or to be received by Employee pursuant to this
Agreement (“Agreement Payment”) would constitute deferred compensation subject
to Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and (ii) Employee is deemed at the time of such termination of employment to be
a “specified employee” under Section 409A(a)(2)(B)(i) of the Code, then such
Agreement Payment shall not be made or commence until the earlier of (i) the
expiration of the six (6)-month period measured from the date of Employee’s
“separation from service” (as such term is at the time defined in Treasury
Regulations under Section 409A of the Code) with the Company or (ii) such
earlier time permitted under Section 409A of the Code and the regulations or
other authority promulgated thereunder; provided, however, that such deferral
shall only be effected to the extent required to avoid adverse tax treatment to
Employee under Section 409A of the Code, including (without limitation) the
additional twenty percent (20%) tax for which Employee would otherwise be liable
under Section 409A(a)(1)(B) of the Code in the absence of such deferral. During
any period in which an Agreement Payment to Employee is deferred pursuant to the
foregoing, Employee shall be entitled to interest on the deferred Agreement
Payment at a per annum rate equal to the highest rate of interest applicable to
six (6)-month non-callable certificates of deposit with daily compounding
offered by the following institutions: Citibank N.A., Wells Fargo Bank, N.A. or
Bank of America, on the date of such separation from service. Upon the
expiration of the applicable deferral period, any Agreement Payment which would
have otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to Employee or his
or her beneficiary in one lump sum, including all accrued interest.
DEFINITIONS. In addition to the words and terms elsewhere defined in this
Employment Agreement, certain capitalized words and terms used in this
Employment Agreement shall have the meanings given to them by the definitions
and descriptions in this Section entitled “DEFINITIONS”, unless the context or
use indicates another or different meaning or intent, and such definition shall
be equally applicable to both the singular and plural forms of any of the
capitalized words and terms herein defined. The following words and terms are
defined terms under this Employment Agreement:

  1.  
“Accrued Obligations” shall include (i) any unpaid Base Salary through the
Termination Date and any accrued vacation in accordance with the Company’s
policy; (ii) any unpaid bonus earned with respect to any fiscal year ending on
or prior to the Termination Date; (iii) reimbursement for any un-reimbursed
business expenses incurred through the Termination Date; and (iv) all other
payments, benefits or fringe benefits to which Employee may be entitled under
the terms of any applicable compensation arrangement or benefit, equity or
fringe benefit plan or program or grant or this Employment Agreement.
    2.  
“Cause” shall mean a termination of this Employment Agreement by reason of a
determination by two-thirds (2/3) of the members of the Board voting that
Employee:

  a.  
Has engaged in willful neglect (other than neglect resulting from his incapacity
due to physical or mental illness) or misconduct;
    b.  
Has engaged in conduct the consequences of which are materially adverse to the
Company, monetarily or otherwise;
    c.  
Has materially breached the terms of this Employment Agreement or any change in
control or similar agreement in effect between Employee and the Company, and
such breach persisted after notice thereof from the Company and a reasonable
opportunity to cure; or
    d.  
Has been convicted of (or has plead guilty or no contest to) any felony other
than a traffic violation.

  3.  
A “Change of Control” shall be deemed to have occurred upon:

  a.  
the consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization; provided, however, that a
public offering of the Company’s securities shall not constitute a corporate
reorganization;

 

 



--------------------------------------------------------------------------------



 



  b.  
stockholder approval of the sale, transfer, or other disposition of all or
substantially all of the Company’s assets;
    c.  
a change in the composition of the Board, as a result of which fewer than 50% of
the incumbent directors are directors who either (x) had been directors of the
Company on the date 24 months prior to the date of the event that may constitute
a Change of Control (the “original directors”) or (y) were elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the aggregate of the original directors who were still in office at the time of
the election or nomination and the directors whose election or nomination was
previously so approved;
    d.  
stockholder approval of a plan of liquidation; or
    e.  
any transaction as a result of which any person is the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this paragraph 4.d, the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the Exchange Act, but shall exclude (x) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or of a Subsidiary and (y) a corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company.

4.  
“Disability” shall be as defined in the Company’s Long-Term Disability Plan.
  5.  
“Good Reason” shall mean the occurrence of any of the following without
Employee’s prior written consent during the Employment Period, which occurrence
continues for ten (10) days after written notice thereof from Employee to the
Board:

  a.  
Any material diminution or adverse change in Employee’s position, status, title,
authorities or responsibilities, office or duties under this Employment
Agreement which represents a demotion from such position, status, title,
authorities or responsibilities, office or duties which are materially
inconsistent with his position, status, title, authorities or responsibilities,
office or duties set forth in this Employment Agreement, or any removal of
Employee from, or failure to appoint, elect, reappoint or reelect Employee to,
any of his positions, except in connection with the termination of his
employment with or without Cause, or as a result of his death or Disability;
provided, however, that no change in position, status, title, authorities or
responsibilities, office or duties customarily attributable solely to the
Company ceasing to be a publicly-traded corporation shall constitute Good Reason
hereunder;
    b.  
The exclusion of Employee in any incentive, bonus or other compensation plan in
which Employee participated at the time that this Employment Agreement is
executed, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to the failure to continue such
plan, or the failure by the Company to continue Employee’s participation
therein, or any action by the Company which would directly or indirectly
materially reduce his participation therein or reward opportunities thereunder;
provided, however, that Employee continues to meet all eligibility requirements
thereof. Notwithstanding the foregoing, this provision shall not apply to the
exclusion of Employee in any incentive, bonus or other compensation plan in
which Employee participated at the time that this Employment Agreement is
executed to the extent that such termination is required by law;
    c.  
Any amendment, modification or termination of the Company’s Management Incentive
Plan which materially and adversely affects Employee’s rights thereunder.

 

 



--------------------------------------------------------------------------------



 



    d.  
The failure by the Company to continue in effect any employee benefit plan
(including any medical, hospitalization, life insurance or disability benefit
plan in which Employee participates), or any material fringe benefit or
prerequisite enjoyed by him unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to the
failure to continue such plan, or the failure by the Company to continue
Employee’s participation therein, or any action by the Company which would
directly or indirectly materially reduce his participation therein or reward
opportunities thereunder, or the failure by the Company to provide him with the
benefits to which he is entitled under this Employment Agreement; provided,
however, that Employee continues to meet all eligibility requirements thereof.
Notwithstanding the foregoing, this provision shall not apply to the exclusion
of Employee in any employee benefit plan in which Employee participated at the
time that this Employment Agreement is executed to the extent that such
termination is required by law, or to such failure to continue any employee
benefit plan or fringe benefit, or Employee’s participation therein or reward
opportunity thereunder if such failure to continue such plan or benefit is
applicable to the Company’s executive officers and/or employees generally;

  e.  
Any material breach by the Company of any provision of this Employment
Agreement; or
    f.  
The failure of the Company to obtain a reasonably satisfactory agreement from
any successor or assign of the Company to assume and agree to perform this
Employment Agreement, as contemplated in the Section entitled “SUCCESSORS”
hereof.

  7.  
“Retirement” shall mean retirement upon “normal retirement age” as defined in
the Company’s 401(k) retirement plan.

RETURN OF PROPERTY. Employee agrees, upon the termination of his employment with
the Company, to return all physical, computerized, electronic or other types of
records, documents, proposals, notes, lists, files and any and all other
materials, including without limitation, computerized and/or electronic
information that refers, relates or otherwise pertains to the Company and/or its
subsidiaries, and any and all business dealings of said persons and entities. In
addition, Employee shall return to the Company all property and equipment that
Employee has been issued during the course of his employment or which he
otherwise currently possesses, including but not limited to, any computers,
cellular phones, Palm Pilots, pagers, Blackberrys and/or similar items. Employee
shall immediately deliver to the Company any such physical, computerized,
electronic or other types of records, documents, proposals, notes, lists, files,
materials, property and equipment that are in Employee’s possession. Employee
further agrees that he will immediately forward to the Company any business
information regarding the Company and/or its subsidiaries that has been or is
inadvertently directed to Employee following Employee’s last day of employment
with the Company. The provisions of this Section are in addition to any other
written agreements on this subject that Employee may have with the Company
and/or its subsidiaries, and are not meant to and do not excuse any additional
obligations that Employee may have under such agreements.
NOTICES. For the purposes of this Employment Agreement, notices and all other
communications provided for in the Employment Agreement shall be in writing and
shall be deemed to have been duly given when personally delivered or sent by
certified mail, return receipt requested, postage prepaid, or by expedited
(overnight) courier with established national reputation, shipping prepaid or
billed to sender, in either case addressed to the respective addresses last
given by each Party to the other (provided that all notices to the Company shall
be directed to the attention of the Chairman, Board, with a copy to the
Secretary of the Company) or to such other address as either Party may have
furnished to the other in writing in accordance herewith. All notices and
communication shall be deemed to have been received on the date of delivery
thereof, or on the second day after deposit thereof with an expedited courier
service, except that notice of change of address shall be effective only upon
receipt.

  •  
Company at: 300 East Mallard Drive, Suite 300, Boise, Idaho 83706.
    •  
Employee at: 2134 South Pebblecreek Lane, Boise, Idaho 83706.

LIFE INSURANCE. The Company may, at any time after the execution of this
Employment Agreement, apply for and procure as owner and for its own benefit,
life insurance on Employee, in such amounts and in such form or forms as the
Company may determine. Employee shall, at the request of the Company, submit to
such medical examinations, supply such information, and execute such documents
as may be required by the insurance company or companies to whom the Company has
applied for such insurance. Employee hereby represents that to his knowledge he
is in excellent physical and mental condition and is not under the influence of
alcohol, drugs or similar substance.

 

 



--------------------------------------------------------------------------------



 



CONFIDENTIALITY. Employee agrees not to disclose or reveal to any person or
entity outside the Company any secret or confidential information concerning any
Company product, process, equipment, machinery, design, formula, business, or
other activity (collectively, “Confidential Information”) without prior
permission of Company in writing. Confidential Information shall not include any
information which is in the public domain or becomes publicly known through no
wrongful act on the part of Employee or breach of this Employment Agreement.
Employee acknowledges that the Confidential Information is vital, sensitive,
confidential and proprietary to the Company. The obligation to protect the
secrecy of such information continues after employment with Company may be
terminated. In furtherance of this agreement, Employee acknowledges that all
Confidential Information which Employee now possesses, or shall hereafter
acquire, concerning and pertaining to the business and secrets of the Company
and all inventions or discoveries made or developed, or suggested by or to
Employee during said term of employment relating to Company’s business shall, at
all times and for all purposes, be regarded as acquired and held by Employee in
his fiduciary capacity and solely for the benefit of Company.
WORK PRODUCT ASSIGNMENT. Employee agrees that all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, analyses, drawings, reports, service marks, trademarks, trade names,
logos and all similar or related information (whether patentable or
unpatentable) which relate to the Company’s or any of its subsidiaries or
affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by
Employee (whether or not during usual business hours and whether or not alone or
in conjunction with any other person) while employed by the Company (including
those conceived, developed or made prior to the Commencement Date of this
Agreement) together with all patent applications, letters patent, trademark,
trade name and service mark applications or registrations, copyrights and
reissues thereof that may be granted for or upon any of the foregoing
(collectively referred to herein as the “Work Product”), belong in all instances
to the Company or its subsidiaries or affiliates, and Employee hereby assigns to
the Company all Work Product and all of Employee’s interest therein. Employee
will promptly perform all actions reasonably requested by the Board (whether
during or after his employment with the Company) to establish and confirm the
Company’s or its subsidiaries or affiliates’ ownership of such Work Product
(including, without limitation, the execution and delivery of assignments,
consents, powers of attorney and other instruments) and to provide reasonable
assistance to the Company or any of its subsidiaries and affiliates in
connection with the prosecution of any applications for patents, trademarks,
trade names, service marks or reissues thereof or in the prosecution or defense
of interferences relating to any Work Product.
COVENANT NOT TO COMPETE. Employee acknowledges that his employment with the
Company has special, unique and extraordinary value to the Company; that the
Company has a lawful interest in protecting its investment in entrusting its
Confidential Information to him; and that the Company would be irreparably
damaged if Employee were to provide services to any person or entity in
violation of this Employment Agreement because in performing such services
Employee would inevitably disclose the Company’s Confidential Information to
third parties and that the restrictions, prohibitions and other provision of
this Section are reasonable, fair and equitable in scope, terms, and duration to
protect the legitimate business interests of the Company, and are a material
inducement to the Company to enter into this Employment Agreement.

  1.  
Non-Competition. Without the consent in writing of the Board, Employee will not,
during the Employment Agreement and, in the event of the termination of
Employee’s employment by the Company for Cause or by Employee without Good
Reason, for a period of two (2) years after such termination of employment if by
the Company for Cause or by Employee without Good Reason, acting alone or in
conjunction with others, directly or indirectly engage (either as owner,
investor, partner, stockholder, employer, employee, consultant, advisor or
director) in activities on behalf of any entity or entities engaged in waste
processing and disposal services for low-level radioactive-wastes, naturally
occurring, accelerator produced, and exempt radioactive materials, and hazardous
and PCB wastes. It is agreed that the ownership of not more than five percent of
the equity securities of any company having securities listed on an exchange or
regularly traded in the over-the-counter market shall not, of itself, be deemed
inconsistent with this sub-paragraph.
    2.  
Non-Solicitation of Vendors and Customers. Without the consent in writing of the
Board, after Employee’s employment has terminated for any reason, Employee will
not, during the Employment Agreement and for a period of one (1) year thereafter
(two (2) years thereafter if employment is terminated by the Company for Cause
or by Employee without Good Reason), acting alone or in conjunction with others,
either directly or indirectly induce any vendors or customers of the Company to
curtail or cancel their business with the Company or any of its subsidiaries.
    3.  
Non-Solicitation of Employees. Without the consent in writing of the Board,
after Employee’s employment has terminated for any reason, Employee will not,
during the Employment Agreement and for a period of two (2) years thereafter,
acting alone or in conjunction with others, either directly or indirectly
induce, or attempt to influence, any employee of the Company or any of its
subsidiaries to terminate his/her employment.

 

 



--------------------------------------------------------------------------------



 



The provisions of the Sections entitled “CONFIDENTIALITY” and “WORK PRODUCT
ASSIGNMENT” hereof and subparagraphs (1), (2), and (3) of this Section are
separate and distinct commitments independent of each of the other Sections.
Employee acknowledges that the covenants and agreements, which he has made in
this Employment Agreement are reasonable and are required for the reasonable
protection of the Company and its business. Employee agrees that the breach of
any covenant or agreement contained herein will result in irreparable injury to
the Company and that, in addition to all other remedies provided by law or in
equity with respect to the breach of any provision of this Employment Agreement,
the Company and its successors and assigns will be entitled to enforce the
specific performance by Employee of his obligations hereunder and to enjoin him
from engaging in any activity in violation hereof and that no claim by Employee
against the Company or its successors or assigns will constitute a defense or
bar to the specific enforcement of such obligations. Employee agrees that the
Company and any successor or assign shall be entitled to recover all costs of
enforcing any provision of this Employment Agreement, including, without
limitation, reasonable attorneys’ fees and costs of litigation. In the event of
a breach by Employee of any covenant or agreement contained herein, the running
of the restrictive covenant periods (but not of Employee’s obligations
hereunder) shall be tolled during the period of the continuance of any actual
breach or violation.
In addition, the Company may, at the sole discretion of the Board, cancel,
rescind, suspend, withhold or otherwise limit or restrict any unexpired,
unexercised stock options and any bonus payouts under the Company’s Long-Term
Incentive Plan and/or Management Incentive Plan granted to Employee, whether
vested or not, at any time if Employee is not in compliance with all of the
provisions of the Sections entitled “CONFIDENTIALITY” and “WORK PRODUCT
ASSIGNMENT” hereof and subparagraphs (1), (2), and (3) of this Section. As a
condition to the exercise of any stock option or the receipt of any such bonus
payout, Employee shall certify to the Company that he is in compliance with the
provisions set forth above. In the event that Employee fails to comply with the
provisions set forth in the Sections entitled “CONFIDENTIALITY” and “WORK
PRODUCT ASSIGNMENT” hereof and in subparagraphs (1), (2) and (3) of this Section
prior to or within twelve (12) months after any exercise of a stock option or
payment by the Company with respect to any stock options or bonus payout, such
exercise or payment may be rescinded by the Company within twelve (12) months
thereafter. In the event of such rescission, Employee shall pay to the Company
the amount of any gain realized or payment received as a result of the rescinded
exercise or payment, in such manner and on such terms and conditions as may be
required by the Company, and the Company shall be entitled to set-off against
the amount of such gain any amount owed to Employee by the Company. Employee
acknowledges that the foregoing provisions are fair, equitable and reasonable
for the protection of the Company’s interests in a stable workforce and the time
and expense the Company has incurred to develop its business and its customer
and vendor relationships.
PRIOR EMPLOYMENT AGREEMENTS. Employee represents and warrants that Employee’s
performance of all the terms of this Employment Agreement and as an employee of
the Company does not, and will not, breach any employment agreement, arrangement
or understanding or any agreement, arrangement or understanding to keep in
confidence proprietary information acquired by Employee in confidence or in
trust prior to Employee’s employment by the Company. Employee has not entered
into, and shall not enter into, any agreement, arrangement or understanding,
either written or oral, which is in conflict with this Employment Agreement or
which would be violated by Employee entering into, or carrying out his
obligations under, this Employment Agreement. This Employment Agreement
supersedes any former oral agreement and any former written agreement heretofore
executed relating generally to the employment of Employee with the Company,
including without limitation, the Prior Agreement; provided, however, that
nothing in this Section shall be deemed to terminate, supersede, extinguish or
otherwise amend any outstanding stock options or stock option agreements
currently in effect between Employee and the Company.
SUCCESSORS. This Employment Agreement shall be binding on the Company and any
successor to any of its businesses or assets. Without limiting the effect of the
prior sentence, the Company shall use its best efforts to require any successor
or assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Employment Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. As used in this
Employment Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor or assign to its business and/or assets as aforesaid which
assumes and agrees to perform this Employment Agreement or which is otherwise
obligated under this Employment Agreement by the first sentence of this Section
entitled “SUCCESSORS”, by operation of law or otherwise.
ASSIGNMENT; BINDING EFFECT. This Employment Agreement may not be assigned by
Employee in whole or in part. Notwithstanding the foregoing, this Employment
Agreement shall inure to the benefit of and be enforceable by Employee’s
personal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If Employee should die while any amounts
would still be payable to him hereunder if he had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Employment Agreement to Employee’s estate.

 

 



--------------------------------------------------------------------------------



 



HEADINGS. Headings used in this Employment Agreement are for convenience only
and shall not be used to interpret or construe its provisions.
WAIVER. No provision of this Employment Agreement may be waived or discharged
unless such waiver or discharge is agreed to in writing and signed by the
Chairman of the Board or any other member of the Board to whom the Chairman
delegates such authority. No waiver by either Party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Employment Agreement to be performed by such other Party shall
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time.
AMENDMENTS. No amendments or variations of the terms and conditions of this
Employment Agreement shall be valid unless the same is in writing and signed by
the Parties hereto.
SEVERABILITY. The invalidity or unenforceability of any provision of this
Employment Agreement, whether in whole or in part, shall not in any way affect
the validity and/or enforceability of any other provision contained herein. Any
invalid or unenforceable provision shall be deemed severable to the extent of
any such invalidity or unenforceability. It is expressly understood and agreed
that while the Company and Employee consider the restrictions contained in this
Employment Agreement reasonable for the purpose of preserving for the Company
the good will, other proprietary rights and intangible business value of the
Company, if a final judicial determination is made by a court having
jurisdiction that the time or territory or any other restriction contained in
this Employment Agreement is an unreasonable or otherwise unenforceable
restriction against Employee, the provisions of such clause shall not be
rendered void but shall be deemed amended to apply as to maximum time and
territory and to such other extent as such court may judicially determine or
indicate to be reasonable.
GOVERNING LAW. This Employment Agreement shall be construed and enforced
pursuant to the laws of the State of Idaho.
DISPUTE RESOLUTION. Except as described below in the Section entitled “REMEDY
FOR BREACH OF RESTRICTIVE COVENANTS”:

  1.  
The Company and Employee agree to resolve all disputes arising out of their
employment relationship by the following alternative dispute resolution process:
(a) the Company and Employee agree to seek a fair and prompt negotiated
resolution; but if this is not possible, (b) all disputes shall be resolved by
binding arbitration; provided, however, that during this process, at the request
of either Party, made not later than sixty (60) days after the initial
arbitration demand, the Parties agree to attempt to resolve any dispute by
non-binding, third-party intervention, including either mediation or evaluation
or both but without delaying the arbitration hearing date. BY ENTERING INTO THIS
EMPLOYMENT AGREEMENT, BOTH PARTIES GIVE UP THEIR RIGHT TO HAVE THE DISPUTE
DECIDED IN COURT BY A JUDGE OR JURY.
    2.  
Any controversy or claim arising out of or connected with Employee’s employment
at the Company, including but not limited to claims for compensation or
severance and claims of wrongful termination, age, sex or other discrimination
or civil rights shall be decided by arbitration. In the event the Parties cannot
agree on an arbitrator, then the arbitrator shall be selected by the
administrator of the American Arbitration Association (“AAA”) office in Salt
Lake City, Utah. The arbitrator shall be an attorney with at least 15 years’
experience in employment law in Idaho. Boise, Idaho shall be the site of the
arbitration. All statutes of limitation, which would otherwise be applicable,
shall apply to any arbitration proceeding hereunder. Any issue about whether a
controversy or claim is covered by this Employment Agreement shall be determined
by the arbitrator.
    3.  
The arbitration shall be conducted in accordance with this Employment Agreement,
using as appropriate the AAA Employment Dispute Resolution Rules in effect on
the date hereof. The arbitrator shall not be bound by the rules of evidence or
of civil procedure, but rather may consider such writings and oral presentations
as reasonable business people would use in the conduct of their day-to-day
affairs, and may require both Parties to submit some or all of their respective
cases by written declaration or such other manner of presentation as the
arbitrator may determine to be appropriate. The Parties agree to limit live
testimony and cross-examination to the extent necessary to ensure a fair hearing
on material issues.

 

 



--------------------------------------------------------------------------------



 



  4.  
The arbitrator shall take such steps as may be necessary to hold a private
hearing within 120 days of the initial request for arbitration and to conclude
the hearing within two days; and the arbitrator’s written decision shall be made
not later than 14 calendar days after the hearing. The Parties agree that they
have included these time limits in order to expedite the proceeding, but they
are not jurisdictional, and the arbitrator may for good cause allow reasonable
extensions or delays, which shall not affect the validity of the award. Both
written discovery and depositions shall be allowed. The extent of such discovery
will be determined by the Parties and any disagreements concerning the scope and
extent of discovery shall be resolved by the arbitrator. The written decision
shall contain a brief statement of the claim(s) determined and the award made on
each claim. In making the decision and award, the arbitrator shall apply
applicable substantive law. The arbitrator may award injunctive relief or any
other remedy available from a judge, including consolidation of this arbitration
with any other involving common issues of law or fact which may promote judicial
economy, and may award attorneys’ fees and costs to the prevailing Party, but
shall not have the power to award punitive or exemplary damages. The Parties
specifically state that the agreement to limit damages was agreed to by the
Parties after negotiations.

REMEDY FOR BREACH OF RESTRICTIVE COVENANTS. Notwithstanding any other provisions
of this Employment Agreement, Employee agrees that damages in the event of a
breach or a threatened breach by Employee of the Sections entitled
“CONFIDENTIALITY” and “COVENANT NOT TO COMPETE” would be difficult if not
impossible to ascertain and an inadequate remedy, and it is therefore agreed
that the Company, in addition to and without limiting any other remedy or right
it may have, shall have the right to an immediate injunction or other equitable
relief enjoining any such threatened or actual breach, without any requirement
to post bond or provide similar security. The existence of this right shall not
preclude the Company from pursuing any other rights and remedies at law or in
equity that the Company may have, including recovery of damages for any breach
of such Sections.
ATTORNEYS’ FEES.

  1.  
In any action at law or in equity to enforce any of the provisions or rights
under this Employment Agreement, the unsuccessful Party to such litigation, as
determined by the arbitrator in accordance with the dispute resolution
provisions set forth above, shall pay the successful Party or Parties all costs,
expenses and reasonable attorneys’ fees incurred therein by such Party or
Parties (including, without limitation, such costs, expenses and fees on
appeal), and if such successful Party or Parties shall recover judgment in any
such action or proceeding, such costs, expenses and attorneys’ fees shall be
included as part of such judgment.
    2.  
Notwithstanding the foregoing provision, in no event shall the successful Party
or Parties be entitled to recover an amount from the unsuccessful Party for
costs, expenses and attorneys’ fees that exceeds the unsuccessful Party’s or
Parties’ costs, expenses and attorneys’ fees in connection with the action or
proceeding.

EXECUTIVE OFFICER STATUS. Employee acknowledges that he may be deemed to be an
“executive officer” of the Company for purposes of the Securities Act of 1993,
as amended (the “1933 Act”), and the Securities Exchange Act of 1934, as amended
(the “1934 Act”) and, if so, he shall comply in all respects with all the rules
and regulations under the 1933 Act and the 1934 Act applicable to him in a
timely and non-delinquent manner. In order to assist the Company in complying
with its obligations under the 1933 Act and 1934 Act, Employee shall provide to
the Company such information about Employee as the Company shall reasonably
request including, but not limited to, information relating to personal history
and stockholdings. Employee shall report to the Secretary of the Company or
other designated officer of the Company all changes in beneficial ownership of
any shares of the Company’s Common Stock deemed to be beneficially owned by
Employee and/or any members of Employee’s immediate family. Employee further
agrees to comply with all requirements placed on him by the Sarbanes-Oxley Act
of 2002, Pub.L. NO. 107-204.
TAX WITHHOLDING. To the extent required by law, the Company shall deduct or
withhold from any payments under this Employment Agreement all applicable
Federal, state or local income taxes, Social Security, FICA, FUTA and other
amounts that the Company determines in good faith are required by law to be
withheld..
PRONOUNS. All pronouns and any variations thereof shall be deemed to refer to
the masculine, feminine, neuter, singular, or plural, as the identity of the
person or entity may require. As used in this agreement: (1) words of the
masculine gender shall mean and include corresponding neuter words or words of
the feminine gender, (2) words in the singular shall mean and include the plural
and vice versa, and (3) the word “may” gives sole discretion without any
obligation to take any action.

 

 



--------------------------------------------------------------------------------



 



COUNTERPARTS. This Employment Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one document.
EXHIBITS. Any Exhibits attached hereto are incorporated herein by reference and
are an integral part of this Employment Agreement and are deemed incorporated
herein by reference.
EMPLOYEE COUNSEL. Employee acknowledges that he has had the opportunity to
review this Employment Agreement and the transactions contemplated hereby with
his own legal counsel.
[SIGNATURE PAGE FOLLOWS]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amended and Restated Executive Employment Agreement has
been duly executed by the Company and Employee as of the date first above
written.
EMPLOYEE:

         
 
      /s/ Stephen Anthony Romano
 
       
 
      STEPHEN ANTHONY ROMANO
 
       
 
      AMERICAN ECOLOGY CORPORATION:
 
       
 
  By:   /s/ Kenneth C. Leung
 
       
 
       
 
  Name:   KENNETH C. LEUNG
 
       
 
       
 
  Its:   Chairman of the Board of Directors
 
       

 

 